    Case 1:20-mj-00031-MSN Document 1 Filed 01/22/20 Page 1 of 3 PageID# 1


                                                                            nLED
                  IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA
                                                                      2fl2llJAN22 P I: 5b
                                     ALEXANDRIA DIVISION            CLERK US OISTRICTCOUR-
                                                                     LERKUS  OlSTRtC T COURT
                                                                     ALEXAKOR.'A,
                                                                     Al FXA vni?.'A VIRGINIA




UNITED STATES OF AMERICA                                   Criminal No.: l:20-MJ-^\
                                                           Misdemeanor



ZIMIRA.PURVIS,                                             Court Date: February 10, 2020

                        Defendant.



                                 CRIMINAL INFORMATION


                   (COUNT I - Class A Misdemeanor-7512012,7512013)

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about December 8, 2019, at Marine Corps Base, Quantico, Virginia within the

special maritime and territorial jurisdiction of the United States in the Eastern District of

Virginia, the defendant, ZIMIR A. PURVIS, did unlawfully, knowingly, and intentionally

possess a mixture and substance which contained a detectable amount of marijuana, a Schedule I

controlled substance.


(Violation of Title 21, United States Code, Section 844)
Case 1:20-mj-00031-MSN Document 1 Filed 01/22/20 Page 2 of 3 PageID# 2
Case 1:20-mj-00031-MSN Document 1 Filed 01/22/20 Page 3 of 3 PageID# 3
